Dismissed; Opinion issued October 10, 2012




                                          In The
                                 Qltnu,t øf pira1i
                      F1ft1! hatntt nf ixa at Ia11aa
                                   No. 05-12-01255-CV


                IN THE INTEREST OF M,A,T. AND M.J.T,, CHILDREN


                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-50317-2012


                          MEMORANDUM OPINION
                       Before Justices Moseley, Fillmore, and Myers

      Appellant has filed a motion to dismiss the appeal. This Court hereby GRANTS the motion

and ORDERS the appeal dismissed.



                                                        PER CURIAM




121255F.P05
                                 uiirt nf Appia1z
                       ITtfth ijstritt nf ixa it at1aa

                                     JUDGMENT
iN THE INTEREST OF MAT. AND                     Appeal from the 429th Judicial District
MIT, CHILDREN                                   Court of Collin County, Texas, (Tr.CtNo.
                                                4295O3 172O12).
No. O5-l2-OI255CV                               Opinion delivered per curiam before Justices
                                                Moseley, Fillmore, and Myers.


        Based on the Court’s opinion of this date, this appeal is DiSMISSED. We ORDER that
the parties bear their own costs of this appeal.



Judgment entered October 10, 2012.




                                                ROBERT M. FILLMORE
                                                JUSTICE